—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered September 30, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
Defendant’s request for a missing witness charge, made after both sides rested, was untimely (People v White, 222 AD2d 209). In any event, defendant failed to meet his initial burden to support such a charge by demonstrating that the witnesses had any material knowledge (People v Gonzalez, 68 NY2d 424, 427).
The handwritten notes of the police chemist, even if arguably a business record, were nothing more than evidence cumulative of her testimony, and, as such, were properly excluded in the court’s discretion (People v Inniss, 83 NY2d 653, 658). We have considered defendant’s other contentions and find them to be without merit. Concur—Rosenberger, J. P., Kupferman, Nardelli, Tom and Mazzarelli, JJ.